Case 2:19-mj-30395-DUTY ECF No.1 filed 07/24/19 PagelD.1 Pagelof3

 

AUSA: | Barrington Wilkins Telephone: (313) 226-9621
AQ 91 (Rev, J1/11) Criminal Complaint Agent: Jason R. Bayliss Telephone: (810) 989-5056
AY } |
\\ de UNITED STATES DISTRICT COURT
-
: for the

Eastern District of Michigan

United States of America tee ae Ce

 

Assigned To : Unassigned
Assign. Date : 7/24/2019
Description: RE: SERGIO
AMADOR-ALVAREZ (EOB)

Sergio AMADOR-ALVAREZ | Case: 2:19-mj-30395

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of July 17, 2019 in the county of Macomb in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
Title 8, United States Code, Section 1326(a) Unlawful Re-entry after Removal from the United States

This criminal complaint is based on these facts: ; ;
On or about July 17, 2019, in the Eastern District of Michigan, Southern Division, Sergio AMADOR-ALVAREZ , an alien from Mexico was

found in the United States after having been denied admission, excluded, deported, and removed therefrom on or about July 07, 2015
and not having obtained the express consent of the Attorney General of the United States or the Secretary of Homeland Security to re-
apply for admission thereto; in violation of Title 8, United States Code, Section 1326(a).

. &
Continued on the attached sheet. Lf. Eb

 
  

Cottnrbesi s-signtiture

Jason R. Bayliss, Border Patrol Agent
Printed name and title

Sworn to before ane and signed in my presence. hy, Uf ff dy f
Date: ? Z 4 ( Judge’s signature

City and state: _ Detroit, Michigan Mona K. Majzoub, United States Magistrate Judge
Printed name and title

 

 
Case 2:19-mj-30395-DUTY ECF No.1 filed 07/24/19 PagelD.2 Page 2of3

AFFIDAVIT
I, Jason R. Bayliss, declare the following under penalty of perjury:

1. I am a Border Patrol Agent with the U.S. Department of Homeland Security. The
facts set forth herein are based upon my personal knowledge as well as information
provided by other law enforcement officers and record checks of law enforcement
databases. I have also reviewed the immigration file and system automated data
relating to Sergio AMADOR-ALVAREZ, which attests to the following:

2. AMADOR-ALVAREZ is a 32-year-old male, native and citizen of Mexico, who last
entered the United States at an unknown place, on an unknown date without being
admitted, inspected or paroled by an Immigration Officer.

3. On March 22, 2005, AMADOR-ALVAREZ was arrested by the Border Patrol
. near Comstock, Texas and granted a Voluntary Return to Mexico. On July
18, 2005, he was arrested by the Border Patrol near Falfurrias, Texas and
granted a Voluntary Return to Mexico.

4. On July 20, 2010, AMADOR-ALVAREZ was arrested by the U.S. Border Patrol
near Marysville, Michigan and was served with a Warrant of Arrest and Notice to
Appear. On July 29, 2010, an immigration judge in Detroit Michigan granted
AMADOR-ALVAREZ a Voluntary Departure to Mexico. On August 8, 2010, he
departed the United States from Detroit Metropolitan Airport back to Mexico.

5. On June 24, 2014, AMADOR-ALVAREZ was arrested by the Macomb County
Sheriff's Department and charged with Operating-License Suspended. He was
convicted and sentenced on June 30, 2014 to serve 7 days in jail for this offense. On
July 01, 2014 AMADOR-ALVAREZ was released from the Macomb County
Sheriff’s custody to an ICE detainer and served with a Warrant of Arrest and Notice
to Appear. On September 24, 2014 an immigration judge in Detroit, Michigan,
ordered AMADOR-ALVAREZ removed from the United States. On December 16,
2014, he was removed from the United States to Mexico through Laredo, Texas.

6. On June 26, 2015, AMADOR-ALVAREZ was arrested by the U.S. Border Patrol
near Marysville, Michigan and had his original order of removal reinstated. He was
removed from the U.S through Laredo, Texas on July 7, 2015.

7. On July 17, 2019, AMADOR-ALVAREZ was encountered by the U.S. Border
Patrol in Clinton Township, Michigan. A field interview was conducted in which

1
Case 2:19-mj-30395-DUTY ECF No.1 filed 07/24/19. PagelD.3 Page 3 of 3

AMADOR-ALVAREZ freely admitted that he was illegally present in the United
States after having been removed in July of 2015. He was then placed under arrest.

8. AMADOR-ALVAREZ’s fingerprints and photograph were captured and entered
into the Automated Biometric Identification System (IDENT) and the Integrated
Automated Fingerprint Identification System (IAFIS). The results revealed that
AMADOR-ALVAREZ is a citizen of Mexico who has been previously removed °
from the United States. The record checks did not provide any evidence that

~ AMADOR-ALVAREZ legally entered the United States or had been issued any
legal immigration document to allow him to enter or remain the United States.

9. The aforementioned arrest and subsequent detention was an administrative,
non-criminal action made pursuant to the authority found in sections 1357,
1225, 1226, and 1231 Title 8, U.S.C. to arrest and detain an alien entering or
attempting to enter the United States, or an alien present in the United States,
who is reasonably believed to be in violation of any law or regulation
regulating the admission, exclusion, expulsion, or removal of aliens.

10. Review of the Alien File (A# xxx xxx 324) for Sergio AMADOR-ALVAREZ
and queries in U.S. Border Patrol computer databases confirm no record exists
of him obtaining permission from the Attorney General or the Secretary of the
Department of Homeland Security to re-apply for admission to the United States
following his removal on July 7, 2015.

‘11. Based on the above information, I believe there i is probable cause to conclude
that Sergio AMADOR-ALVAREZ is an alien who was found in the United
- States after removal, without the express permission from the Attorney General

of the United States or from the Secretary of the Department of Homeland.
Security to re-apply for admission into the United States in violation of Title 8,

Jason R. Baylis§- Border Patrol Agent
U.S. Department of Homeland Security

Sworn to before me and signed | in my

 
   

Honorabio Mona K Majz : b ye

United States Magistrate Judge 4 2 4 [ g
